    offerletterlowyedgarimage1.gif [offerletterlowyedgarimage1.gif]


October 19, 2018
Adam Lowy
By Email




RE: Terms of Employment


Dear Adam:


Telaria, Inc. (the “Company”) is pleased to offer you the position of Chief
Commercial Officer on the terms set forth in this letter. Your first day of
employment with the Company shall be November 5, 2018, unless otherwise agreed
by you and the Company’s Chief Executive Officer.


Position and Responsibilities
In your employment position, you will report to the Company’s Chief Executive
Officer. You will serve and will be responsible for such duties as are normally
associated with your position or as may otherwise be determined by the Company.
Your specific duties and responsibilities may change from time to time as
determined by the needs of the Company and the policies established by the
Company. While travel in the performance of your duties may be required, you
will work principally at our offices New York, NY. The Company may change your
position, duties, and work location as it deems necessary.
Compensation and Benefits
You will receive an initial base annual salary of $400,000, less payroll
deductions and all required withholdings. You will be paid the base salary in
accordance with the Company’s standard payroll practices, and you will be
eligible for standard benefits, such as medical insurance, paid time off, and
holidays, according to standard Company policy as may be adopted by the Company
from time to time. The Company offers a Discretionary Time Off policy, where
this time off can be used for sick and/or personal days, or vacation.
In addition to your base salary, you will be eligible to receive an annual
performance-based bonus based on achievement of performance goals to be set by
the CEO and the Company’s Board of Directors (the “Board”). Your initial target
annual bonus will be $400,000 (pro-rated to your start date), less payroll
deductions and all required withholdings. You will have the ability to earn up
to 150% of your target annual bonus. Unless otherwise agreed in writing pursuant
to a bonus plan or bonus agreement approved by the CEO and/or Board, bonus
payments, if any, are not guaranteed and will be awarded at the sole discretion
of the Board. To be eligible for a performance bonus, you must maintain full
time employment status at the time of the payment. Bonus payments will be made
less payroll deductions and all required withholdings.


You will receive a one-time cash signing bonus of $62,500, payable on the first
payroll cycle following your employment start date. In addition, provided that
you remain employed with the Company in good standing through May 6, 2019, you
will receive an additional one-time cash bonus of $62,500.     For the avoidance
of doubt, you will not be eligible for an annual performance bonus for 2018.


New Hire Equity Grant
Subject to the approval of the Board, as an inducement material to your entering
into employment with the Company, you will be granted the following equity on
your employment commencement date: (i) an option (the “Option”) to purchase
200,000 shares of Company’s common stock, par value $0.0001 per share and (ii)
restricted stock units (the “RSU Award”) covering 100,000 shares. The exercise
price per share of the Option will be determined by the Board when the Option is
granted based on the closing price of the Company’s common stock on the date of
grant. The Option and RSU Award will be subject to the terms and conditions of
the applicable Stock Option or RSU Award Agreement. You will vest in 25% of the
shares subject to the Option when you complete 12 months of continuous service
with the Company or an affiliate of the Company (“Continuous Service”)
(excluding service solely as a member of the Board), and the balance will vest
in equal monthly installments over the next 36 months of Continuous Service
(excluding service solely as a member of the Board). You will vest in 25% of the
shares underlying the RSU Award when you complete 12 months of Continuous
Service (excluding service solely as a member of the Board) and an additional
25% of such shares will vest when you complete each year of Continuous Service
(excluding service solely as a member of the Board) thereafter.
Severance Benefits
If the Company terminates your employment for any reason other than for Cause
(as defined below), death or Disability (as defined below), or you resign from
your employment with the Company for Good Reason (as defined below) (each such
event, a “Qualified Separation”), subject to the terms of this Agreement
(including satisfaction of the Release Requirement) and your continued
compliance with your Confidentiality and Invention Assignment Agreement, and
provided such Qualified Separation constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then you will
be entitled to the following benefits: (i) severance payments at a rate equal to
your base salary, at the rate in effect at the time of your separation date, for
the Severance Period; (ii) a pro-rata portion of your annual bonus target for
the year in which your termination occurs plus any earned but unpaid bonus
amounts from prior periods; and (iii) the Company will pay to you an amount
equal to the monthly premium under COBRA for you and your eligible dependents
until the earliest of (x) the end of the final month of the Severance Period,
(y) the expiration of your continuation coverage under COBRA or (z) the date
when you become eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment. In addition, if a Change
in Control (as defined below) is consummated and a Qualified Separation occurs
within the Change in Control Period, then 100% of the then-unvested portion of
any stock option or restricted stock award issued to you by the Company shall
vest as of the Release Effective Date.
The severance payments described above will be paid in accordance with the
Company’s standard payroll procedures, and, subject to your satisfaction of the
Release Requirement (as defined below), will commence on the first payroll date
that follows the Release Effective Date, and once they commence will be
retroactive to the date of your Separation. The pro-rata portion of your bonus
will be paid within seven business days following the Release Effective Date.
You will not be entitled to any of the benefits described above unless you
(i) have returned all Company property in your possession, including (without
limitation) copies of documents that belong to the Company and files stored on
your computer(s) that contain information belonging to the Company and (ii) have
satisfied the following release requirement (the “Release Requirement”). You
must execute and return to the Company a general release in the form attached
hereto as Exhibit A of all claims that you may have against the Company or
persons affiliated with the Company (the “Release”). You must execute and return
the release on or before the date specified by the Company in the prescribed
form (the “Release Deadline”), and permit the Release to become effective and
irrevocable in accordance with its terms (such effective date of the Release,
the “Release Effective Date”). If you fail to return the release on or before
the Release Deadline, or if you revoke the release, then you will not be
entitled to the benefits described above. You acknowledge and agree that if you
resign without Good Reason or if the Company terminates your employment for
Cause, you will not be eligible to receive any of the benefits described above.


It is intended that all of the severance payments payable under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A‑1(b)(4),
1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
not so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A‑2(b)(2)(iii)), your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to you prior to the earliest of (i)
the expiration of the six-month and one day period measured from the date of
your Separation from Service with the Company, (ii) the date of your death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section shall be paid in a lump sum to you, and any remaining
payments due shall be paid as otherwise provided herein or in the applicable
agreement. No interest shall be due on any amounts so deferred. If the Company
determines that any severance benefits provided under this Agreement constitutes
“deferred compensation” under Section 409A, for purposes of determining the
schedule for payment of the severance benefits, the effective date of the
Release will not be deemed to have occurred any earlier than the sixtieth (60th)
date following the Separation From Service, regardless of when the Release
actually becomes effective. In addition to the above, to the extent required to
comply with Section 409A and the applicable regulations and guidance issued
thereunder, if the applicable time period for you to execute (and not revoke)
the applicable Release spans two calendar years, payment of the applicable
severance benefits shall not commence until the beginning of the second calendar
year.


Definitions
For purposes of this Agreement, the following definitions will apply:


“Cause” shall mean: (i) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) your material breach of any agreement between
you and the Company that remains uncured for thirty (30) days following written
notice of such material breach; (iii) your material failure to comply with the
Company’s written policies or rules that remains uncured for thirty (30) days
following written notice of such material breach; (iv) except with respect to
driving violations, your conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State thereof; (v) your
gross negligence or willful misconduct; (vi) your continuing unwillingness to
perform assigned duties after receiving written notification of such failure
from the Board and a thirty (30) day opportunity to cure; or (vii) your failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation. It is understood that a termination of your employment
resulting from your death or Disability shall not constitute termination for
“Cause.”


“Change in Control” shall mean (i) the merger or consolidation of the Company
(except any such merger or consolidation involving the Company in which the
shares of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares that represent, immediately following such merger or consolidation at
least a majority, by voting power, of the shares of the surviving or resulting
corporation), (ii) a sale of all or substantially all of the assets of the
Company or (iii) a transaction or series of related transactions in which a
person, or a group of related persons, acquires from stockholders of the Company
shares representing more than fifty percent (50%) of the outstanding voting
power of the Company.


“Change in Control Period” means the time period beginning on the date that is
two (2) months prior to the Change in Control and ending on the date that is
twelve (12) months following the Change in Control.


“Disability” shall mean any physical incapacity or mental incompetence as a
result of which you are unable to perform the essential functions of your job
for an aggregate of 180 days, whether or not consecutive, during any calendar
year, and which cannot be reasonably accommodated by the Company without undue
hardship.


“Good Reason” means that you resign after one of the following conditions has
come into existence without your consent: (i) a change in your reporting
directly to the Company’s CEO or a change in your position or title with the
Company that materially reduces your level of authority or responsibility;
provided, however, that a change in position or reporting structures solely by
virtue of a Change in Control shall not constitute “Good Reason” if you maintain
a substantially similar level of responsibility within the business unit that
previously operated as the independent company, (ii) a material reduction in
your base salary or bonus opportunity; (iii) receipt of notice that your
principal workplace will be relocated more than 30 miles that also increases
your commute by at least 30 miles; or (iv) the willful breach by the Company of
a material provision of this Agreement or any other agreement with you. A
condition will not be considered “Good Reason” unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence, the Company fails to remedy the condition within 30 days after
receiving your written notice and you resign within 30 days thereafter.


“Severance Period” means (i) six months or (ii) if a Change in Control is
consummated and within the Change in Control Period a Qualified Separation
occurs, twelve months.”
Company Rules and Policies
As a Company employee, you will be expected to abide by Company rules and
regulations, and acknowledge in writing that you have read the Company’s
Employee Handbook.
Normal working hours for your position are from 9am to 6pm, Monday through
Friday however your working schedule shall be flexible, provided that you are
working equivalent hours, at a minimum. As an exempt salaried employee, you will
be expected to work additional hours as required from time to time by the nature
of your work assignments.
Termination of Employment
Your employment with the Company shall be “at will”. You may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time and for any reason whatsoever, with or without cause or advance notice,
subject to your right to receive severance benefits set forth herein upon
certain termination events provided herein. This at-will employment relationship
cannot be changed except by a written document signed by you and a member of the
Board.
Additional Agreements
By signing and accepting this offer, you represent and warrant that (i) you are
not subject to any pre-existing contractual or other obligation with any person,
company or business enterprise (including any non-competition or
non-solicitation covenant) which may be an impediment to your employment with,
or your providing services to, the Company as its employee; and (ii) you do not
have, and shall not bring to Company premises, or use during the course of your
employment with the Company, any confidential or proprietary information of
another person, company or business enterprise to whom you previously provided
services.
The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether verbal or written, and comprise the final,
complete and exclusive agreement between you and the Company regarding the
subject matter set forth herein. The terms of this letter agreement and the
resolution of any disputes will be governed by New York law.
Successors
In the event of a Change in Control, the Company may transfer your employment
and assign this Agreement to the acquirer in such transaction, provided that the
acquirer assumes all obligations hereunder. Upon the acquirer’s assumption of
the Company’s obligations hereunder, you waive any rights to claim severance
benefits from the Company.
Offer Conditions
The offer described above is based, pursuant to federal law, upon proof of your
eligibility to work in the United States satisfactory to the Company. This offer
is contingent on (i) completion of a satisfactory background and reference check
by the Company, and (ii) you entering into a Confidentiality and Invention
Assignment Agreement in the form attached hereto as Exhibit B prior to your
Employment Commencement Date. This offer may be withdrawn by the Company prior
to the start of your employment without any further obligations or liability
hereunder. For the avoidance of doubt, if the Company withdraws this offer prior
to your employment start date you shall not be entitled to any of the severance
or other benefits described herein.
Please sign and date this letter, and return it to me via PDF at
mzagorski@telaria.com if you wish to accept employment at the Company under the
terms described above.
We look forward to your favorable reply and to a productive and enjoyable work
relationship. If you have any questions, please let me know. If you have not
accepted employment by October 23,2018, this offer of employment shall expire.






Very truly yours,


Telaria, Inc.




By: /s/ Mark Zagorski
Mark Zagorski, Chief Executive Officer
    








I have read and accept this offer letter:




/s/ Adam Lowy
Adam Lowy


Dated: November 6, 2018


 
EXHIBIT A


GENERAL RELEASE


EXHIBIT B


CIAA





